 Case: 2:20-cv-02041-ALM-CMV Doc #: 5 Filed: 04/23/20 Page: 1 of 2 PAGEID #: 162




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

ONEIDA CONSUMER, LLC, et al.,                       )
                                                    )
               Plaintiffs,                          )       CASE NO.: 2:20-cv-02041-ALM-CMV
                                                    )
       v.                                           )       JUDGE ALGENON MARBLEY
                                                    )
ELYSE FOX,                                          )
                                                    )       MAGISTRATE CHELSEY M.
               Defendant.                           )       VASCURA
                                                    )

            NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiffs voluntarily dismiss

Case No. 2:20-cv-02041-ALM-CM without prejudice. Plaintiffs filed this same action yesterday

in Case No. 1:20-cv-00322-DRC, but inadvertently filed in the Western Division of the U.S.

District for the Southern District of Ohio. Plaintiffs then refiled this case today in Case No.

2:20-cv-02041-ALM-CMV in the Eastern Division of the U.S. District for the Southern District

of Ohio with the plan that Plaintiffs would voluntarily dismiss the earlier-filed Case No. 1:20-cv-

00322-DRC.      Before Plaintiffs could voluntarily dismiss Case No. 1:20-cv-00322-DRC,

however, Judge Cole transferred the case to the Eastern Division. Therefore, Plaintiffs are

dismissing the later-filed Case No. 2:20-cv-02041-ALM-CM without prejudice.


                                                 Respectfully submitted,


                                                 /s/ Jesse Jenike-Godshalk
                                                 Jesse Jenike-Godshalk (0087964)
                                                 THOMPSON HINE LLP
                                                 312 Walnut Street, Suite 1400
                                                 Cincinnati, Ohio 45202
                                                 Phone: (513) 352-6702
                                                 Fax: (513) 241-4771
Case: 2:20-cv-02041-ALM-CMV Doc #: 5 Filed: 04/23/20 Page: 2 of 2 PAGEID #: 163




                                       Email: Jesse.Godshalk@ThompsonHine.com

                                       Marla R. Butler (pro hac vice forthcoming)
                                       THOMPSON HINE LLP
                                       Two Alliance Center
                                       3560 Lenox Road NE, Suite 1600
                                       Atlanta, Georgia 30326-4266
                                       Phone: 404-407-3680
                                       Fax: 404-541-2905
                                       Email: Marla.Butler@ThompsonHine.com

                                       Attorneys for Plaintiffs
